—Appeal from a judg*663ment of the County Court of Schenectady County (Eidens, J.), rendered July 8, 1999, (1) convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree and violation of probation, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to the crime of attempted assault in the second degree and to violating the terms and conditions of his probation. Defendant’s probation was revoked and he was sentenced to concurrent prison terms of IV2 to 3 years. Defense counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty and received an appropriate sentence. Accordingly, the judgment of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.